Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21177 Name of Fund: BlackRock California Insured Municipal Income Trust (BCK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock California Insured Municipal Income Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock California Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value California - 137.6% Benicia, California, Unified School District, GO, Series B, 5.45%, 8/01/23 (a)(b) $ $ California Educational Facilities Authority Revenue Bonds (Scripps College), 5%, 8/01/31 (a) California State Department of Water Resources, Water System Revenue Refunding Bonds (Central Valley Project), Series AE, 5%, 12/01/28 California State Public Works Board, Lease Revenue Bonds (Department of General Services - Capitol East End Complex), Series A, 5%, 12/01/27 (c) California State University, Systemwide Revenue Bonds, Series A, 5%, 11/01/39 (d) California State University, Systemwide Revenue Refunding Bonds, Series A, 5%, 11/01/30 (c) California Statewide Communities Development Authority Revenue Bonds (Adventist), Series B, 5%, 3/01/37 (e) California Statewide Communities Development Authority Revenue Bonds (Sutter Health), Series D, 5.05%, 8/15/38 (d) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.907%, 8/01/30 (a)(b)(f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.915%, 8/01/31 (a)(b)(f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.919%, 8/01/32 (a)(b)(f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.924%, 8/01/33 (a)(b)(f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.894%, 8/01/34 (a)(b)(f) Ceres, California, Unified School District, GO (Election of 2001), Series B, 5.896%, 8/01/35 (a)(b)(f) Desert, California, Community College District, GO, Series C, 5%, 8/01/37 (d) Glendale, California, Community College District, GO (Election of 2002), Series D, 5%, 11/01/31 (a) Hemet, California, Unified School District, GO, Series B, 5.125%, 8/01/37 (e) Imperial Irrigation District, California, Electric Revenue Refunding Bonds, 5%, 11/01/33 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. COP Certificates of Participation GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock California Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Kaweah Delta Health Care District, California, Revenue Refunding Bonds, 6%, 8/01/12 (g) $ $ Los Angeles, California, Department of Water and Power, Waterworks Revenue Refunding Bonds, Series A, 5.125%, 7/01/41 (f) Los Angeles, California, Wastewater System Revenue Refunding Bonds, Series A, 5%, 6/01/32 (a)(f) Los Angeles, California, Wastewater System Revenue Refunding Bonds, Sub-Series A, 5%, 6/01/27 (a) Los Angeles County, California, Metropolitan Transportation Authority, Sales Tax Revenue Refunding Bonds, Proposition C, VRDN, Second Senior Series A, 7%, 7/01/20 (a)(h)(i) Morongo, California, Unified School District, GO (Election of 2005), Series A, 5.25%, 8/01/38 (e) Murrieta Valley, California, Unified School District, Public Financing Authority, Special Tax Revenue Bonds, Series A, 5.125%, 9/01/26 (e) Napa, California, Water Revenue Bonds, 5%, 5/01/35 (c) Palomar Pomerado Health Care District, California, GO (Election of 2004), Series A, 5.125%, 8/01/37 (a) Riverside, California, Unified School District, GO (Election of 2001), Series A, 5%, 2/01/27 (a)(f) Sacramento, California, Area Flood Control Agency, Special Assessment Refunding Bonds (Consolidated Capital Assessment District), Series A, 5%, 10/01/32 (a)(f) San Joaquin Hills, California, Transportation Corridor Agency, Toll Road Revenue Refunding Bonds, Series A, 5.45%, 1/15/31 (a)(b) San Jose, California, Financing Authority, Lease Revenue Refunding Bonds (Civic Center Project), Series B, 5%, 6/01/37 (c) Stockton, California, Unified School District, GO (Election of 2005), 5%, 8/01/31 (d) Tustin, California, Unified School District, Senior Lien Special Tax Bonds (Community Facilities District Number 97-1), Series A, 5%, 9/01/38 (d) West Contra Costa, California, Unified School District, GO (Election of 2005), Series B, 5.625%, 8/01/35 (j) Total Municipal Bonds - 137.6% Municipal Bonds Transferred to Tender Option Bond Trusts (k) California - 15.3% Alameda County, California, Joint Powers Authority, Lease Revenue Refunding Bonds, 5%, 12/01/34 (d) San Diego County, California, Water Authority, Water Revenue Refunding Bonds, COP, Series A, 5%, 5/01/32 (a) 2 BlackRock California Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par Tender Option Bond Trusts (k) ) Value San Diego County, California, Water Authority, Water Revenue Refunding Bonds, COP, Series A, 5%, 5/01/33 (d) $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts - 15.3% Total Long-Term Investments (Cost - $107,651,038) - 152.9% Short-Term Securities Shares CMA California Municipal Money Fund, 0.51% (l)(m) Total Short-Term Securities (Cost - $8,101,527) - 12.8% Total Investments (Cost - $115,752,565*) - 165.7% Other Assets Less Liabilities - 1.9% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (8.5)% ) Preferred Shares, at Redemption Value - (59.1)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation (11,205,997 ) Net unrealized depreciation $ (10,699,883 ) (a) MBIA Insured. (b) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (c) AMBAC Insured. (d) FSA Insured. (e) Assured Guaranty Insured. (f) FGIC Insured. (g) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (h) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (i) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (j) BHAC Insured. (k) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. (l) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Affiliate Activity Income CMA California Municipal Money Fund $ 56,142 (m) Represents the current yield as of report date. 3 BlackRock California Insured Municipal Income Trust Schedule of Investments November 30, 2008 (Unaudited)  Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock California Insured Municipal Income Trust By: /s/ Don ald C. Burke Donald C. Burke Chief Executive Officer of BlackRock California Insured Municipal Income Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock California Insured Municipal Income Trust By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock California Insured Municipal Income Trust Date: January 20, 2009
